                 Case 1:20-cv-10579-VEC Document 12
                                                 11 Filed 04/13/21 Page 1 of 2


FONG & WONG, P. C.
ATTORNEYS AT LAW
 EDMOND J. FONG, ESQ.                                ☐ MANHATTAN:                       ☒   BROOKLYN:
 ROBERT W. WONG, ESQ.*                                 254 Canal Street, Suite 2002         802 64th Street, Suite 2A
 DAVID B. HOROWITZ, ESQ.                               New York, NY 10013                   Brooklyn, NY 11220
                                                       Tel: 212-966-6668                    Tel: 718-567-8888
                                                       Fax: 212-334-6759                    Fax: 718-567-8883

*ADMITTED TO NEW YORK & NEW JERSEY



                                                             April 13, 2021           MEMO ENDORSED
      Via ECF Filing
                                                                              USDC SDNY
      Honorable Valerie E. Caproni                                            DOCUMENT
      Thurgood Marshall Courthouse                                            ELECTRONICALLY FILED
      U.S. District Court – SDNY                                              DOC #:
      40 Foley Square, Courtroom 443                                          DATE FILED:4/13/2021
      New York, New York 10007

      Re:     Altaune Brown v. Happy Star Bakery Inc. et al.
              NY Southern District Court, Case No.: 1:20-cv-10579-VEC

      Dear Honorable Valerie Caproni:

              We the attorneys for the Defendant Happy Star Bakery Inc. (“Defendant”) in the above
      referenced matter and are submitting this letter motion requesting an adjournment of the initial
      pretrial conference scheduled on April 16, 2021.

              The complaint (ECF No. 1) was served upon the Defendant via the Secretary of State of
      the State of New York on December 28, 2020 (ECF No. 6). Our firm was retained by the
      Defendant today and accordingly filed a notice of appearance (ECF No. 10).

               We have reached out to the Plaintiff’s counsel who has agreed to extend Defendant’s
      time to answer Plaintiff’s complaint by 30 days to May 12, 2021. Plaintiff and Defendant have
      begun a preliminary settlement discussion and intend to diligently pursue the same before the
      initial pretrial conference.

              Since our firm has just been retained and will need some time to become familiar with the
      instant litigation and to pursue a meaningful settlement discussion with the plaintiff, we
      respectfully request the court for an order to adjourn the initial pretrial conference scheduled on
      April 16, 2021 to May 16, 2021, or at such other dates that the court deems as appropriate.

              This is the first request for an adjournment/extension from the Defendant. Counsel for
      Plaintiff agrees that this letter shall be deemed as a joint letter from both sides.
           Case 1:20-cv-10579-VEC Document 12
                                           11 Filed 04/13/21 Page 2 of 2




                                                     Very truly yours,

                                                     /s/ Robert W. Wong

                                                     Robert W. Wong



cc.      Bradley G. Mark, attorney for Plaintiff




      Application GRANTED. The initial pretrial conference is adjourned to May 21,
      2021 at 10:00 a.m. The parties' joint submission is due by May 13, 2021. The
      parties must appear for the conference by dialing (888) 363-4749, using the access
      code 3121171 and the security code 0579. Defendant must answer or move
      against the complaint by May 21, 2021.


        SO ORDERED.




        HON. VALERIE CAPRONI
        UNITED STATES DISTRICT JUDGE

                                                                4/13/2021
